Citation Nr: 0908292	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  04-23 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for diabetes mellitus.

3. Entitlement to service connection for atrial fibrillation, 
claimed on a direct basis and as secondary to the Veteran's 
service-connected hypertension.

4.  Entitlement to service connection for cataracts.

5.  Entitlement to an initial rating in excess of 10 percent 
for pterygium, right eye.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran retired from active duty during November 1992 
after more than twenty years of service. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
Veteran has not been diagnosed with arthritis during the 
claims period.

2.  The preponderance of the evidence indicates that the 
Veteran's diabetes mellitus was not present in service or for 
many years thereafter, nor is there competent evidence 
linking it to any incident of service.

3.  The preponderance of the evidence indicates that the 
Veteran's atrial fibrillation was not present in service or 
for many years thereafter, nor is there competent evidence 
linking it to any incident of service to include any service-
connected disabilities. 

4.  The preponderance of the evidence indicates that the 
Veteran's cataracts was not present in service or for many 
years thereafter, nor is there competent evidence linking it 
to any incident of service.


5.  The probative evidence of record indicates that the 
Veteran's vision in his right eye is no worse than 20/50 
during any part of the claims period.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for degenerative arthritis are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  Diabetes mellitus was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).

3.  The criteria for the establishment of service connection 
for atrial fibrillation are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).

4.  The criteria for the establishment of service connection 
for cataracts are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).
 
5.  The criteria for a rating in excess of 10 percent for the 
right eye pterygium disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.75, 4.84, 4.84a, Diagnostic Code 6034 (2008). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The VCAA and its 
implementing regulations are applicable to this appeal. 
 
The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim. 
 
The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 
 
A. Duty to Notify 
 
The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21. 

However, the Board notes that, effective May 30, 2008, 38 
C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 
23, 353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request that a claimant provide any 
pertinent evidence in the claimant's possession.  
 
On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486. 
 
In this case, the RO provided the Veteran VCAA notice on the 
claims being decided by a letter dated November 2002, before 
initially deciding those claims in a rating decision dated 
June 2003.  The timing of such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II. 
 
The content of such notices also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the aforementioned notice letter, the RO acknowledged 
the claims being decided, notified the Veteran of the 
evidence needed to substantiate those claims, identified the 
type of evidence that would best do so, informed him of the 
VCAA and VA's duty to assist, and indicated that it was 
developing his claims pursuant to that duty.  The RO also 
identified the evidence it had received in support of all of 
the claims being decided and the evidence it was responsible 
for securing.  The RO noted that it would make reasonable 
efforts to assist the Veteran in obtaining all outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO advised the Veteran to sign the enclosed 
form authorizing the release of his treatment records if he 
wished VA to obtain such records on his behalf.  The RO also 
advised the Veteran to identify or send directly to VA all 
requested evidence to support his claims.

The content of this notice letter does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  However, such notice was submitted to the 
Veteran in a letter dated August 2006.  In Pelegrini II, as 
previously indicated, the Court also held that notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, notice 
was provided consistent with Dingess/Hartman after the 
initial decision; however, the timing deficiency was remedied 
by the issuance of notice followed by readjudication of the 
claim.  The April 2007 statement of the case (SOC) considered 
the claim based on all the evidence of record.  This 
readjudication acted to remedy any timing defect.  

The Board notes that the Veteran's appeal for an increased 
rating for pterygium of the right eye arises from an initial 
award of service connection.  In Dingess, the Court held that 
in cases in which service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. 
§ 3.159(b)(3)(i) (2008).  Thus, because the notice that was 
provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").
 
B. Duty to Assist 
 
VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
Veteran identified as being pertinent to his claims, 
including service medical records and post-service VA and 
private treatment records.  The Veteran does not now claim 
that there is any outstanding evidence for VA to secure in 
support of this appeal.

The RO also conducted medical inquiries in an effort to 
substantiate the Veteran's claims by affording him VA 
examinations, during which examiners addressed the 
disabilities at issue in this appeal.  

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. Simply stated, the standards of McLendon are not met 
in this case concerning the Veteran's claim for service 
connection for diabetes mellitus and cataracts as there is 
nothing of record to suggest that the Veteran currently 
experiences diabetes mellitus or cataracts which onset in or 
was aggravated by his tour of military duty.  The Board notes 
that the Veteran was afforded a QTC examination during March 
2003 concerning his diabetes mellitus and an eye exam during 
April 2003, with no opinions concerning a relation to service 
proffered by the examiner.  However, as mentioned previously, 
there is no evidence that such medical opinion was necessary 
as there is no probative evidence of a relation between the 
Veteran's diabetes mellitus or cataracts and active service 
and the Veteran's diabetes mellitus and cataracts were not 
diagnosed until approximately ten years after service by the 
Veteran's own admission. 
 
Under the facts of this case, 'the record has been fully 
developed,' and 'it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s].' Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).
 
Analysis

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Finally, where a veteran served for 90 days in active 
service, and arthritis, atrial fibrillation, or diabetes 
mellitus develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Arthritis

The Veteran claims that he has had arthritis of the joints 
since 1988 after he fell while climbing a high ladder during 
his active duty period.

The Board initially notes that the Veteran's service medical 
records have no complaints of, or treatment for, degenerative 
arthritis.  However, the Board additionally notes that the 
Veteran's service medical records record complaints of pain 
in the Veteran's left shoulder, left knee and left ankle.  
Additionally, service medical records indicate that the 
Veteran was treated after he claimed he had shoulder pain 
after lifting heavy objects up a ladder during February 1990; 
x-rays taken at that time were within normal limits.  A May 
1990 service treatment record indicates that the Veteran's 
shoulder strain/bursitis had resolved and that he had full 
range of motion with no pain on palpitation.  

Concerning objective medical evidence of degenerative 
arthritis, the Veteran was afforded a QTC examination during 
March 2007.  The examiner indicated that there was no 
evidence of degenerative joint disease indicated by x-ray 
evidence.  The examiner further indicated that the incidents 
of pain in-service were not related to any current joint 
problems as the Veteran did not have degenerative joint 
disease.  

The remaining medical evidence does not indicate that the 
Veteran has arthritis indicated by x-ray evidence.

The Board notes that pain is not in and of itself a 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001) (absent a disease or injury incurred 
during service, the basic compensation statutes cannot be 
satisfied). 

There is no evidence showing current disability or diagnosis 
of the Veteran's claimed arthritis.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  Thus, the Veteran's claim for service connection for 
arthritis must be denied.

Diabetes Mellitus

The Veteran admits that diabetes mellitus was not diagnosed 
in service; however, he maintains that he had polyuria, which 
is a possible symptom of diabetes, during his active duty 
period.  

The Board notes at the outset that the Veteran's service 
medical records do not indicate a diagnosis of diabetes or 
symptomatology consistent with diabetes mellitus to include 
polyuria.  However, a service treatment record dated October 
1992, one month before discharge, indicates that the Veteran 
did not have diabetes mellitus.

The Veteran submitted a letter from his VA physician dated 
June 2004.  The physician indicated that he had reviewed the 
Veteran's service treatment records which the Veteran 
provided to him.  The physician indicated that he did not see 
any mention of a diagnosis of diabetes or any lab work which 
indicated an elevated glucose level.  He further indicated 
that since he did not see elevated glucose or a diabetes 
diagnosis indicated during service the physician could not 
say that the Veteran had diabetes then; however, it was 
possible.  Such opinion is not determinative of the issue.  
See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. at 23 (medical opinions which 
are speculative or inconclusive in nature cannot support a 
claim).

Concerning the onset of the Veteran's diabetes mellitus, the 
Board notes that the Veteran indicated during a March 2003 
QTC examination that he had been diagnosed with diabetes two 
years prior.  Thus, the Veteran was not diagnosed with 
diabetes mellitus until approximately ten years after active 
service.

To summarize, the probative evidence of record does not 
indicate that the Veteran's diabetes mellitus was incurred 
during active service or manifested to a compensable degree 
within one year of active service.  Additionally, the 
probative evidence of records does not indicate any relation 
between any incident of active service and the Veteran's 
diabetes mellitus.  Thus, the claim for service connection 
must be denied.  

Atrial Fibrillation

The Veteran claims that he has atrial fibrillation which is 
secondary to his service-connected hypertension or 
alternatively that he was diagnosed with during active 
service.  

The Board notes at the outset that the Veteran's service 
medical records do not indicate a diagnosis of atrial 
fibrillation.  However, the Veteran was given a work-up by 
cardiology during September 1992, shortly before discharge, 
for his complaints of chest pain and shortness of breath.  
The Veteran was given an EKG and stress testing with the 
result reported as within normal limits.  The assessment was 
non-cardiac chest pain with no further cardiac evaluation 
necessary.  The Veteran's separation examination indicates 
that he had a normal heart examination.

Private treatment records dated October 2001 from Dr. S 
indicate that the Veteran had been diagnosed with atrial 
fibrillation.

The Veteran was afforded a QTC examination during March 2007.  
The Veteran reported that he had been diagnosed with atrial 
fibrillation during 1990 by EKG.  The examiner reviewed the 
claims file and indicated that notations just before the 
Veteran left active service indicate that he did not have 
atrial fibrillation and further that his separation 
examination was normal with regards to his heart.  The 
examiner also indicated that the Veteran did not have 
hypertension at the time of discharge.  The examiner summed 
up that the Veteran's claims file documentation does not 
support a finding that the Veteran's atrial fibrillation 
began in-service, within a year of service or is related to 
his service-connected hypertension.

As the Veteran's contention that he was diagnosed with atrial 
fibrillation in service is directly contradicted by probative 
medical evidence of record, the Board finds such statements 
to be not credible.  Additionally, the preponderance of the 
probative medical evidence indicates that the Veteran's 
atrial fibrillation did not begin in-service or within one 
year of service and is not related to any incident of service 
to include his service-connected hypertension.  Thus, the 
Veteran's claim for service connection for atrial 
fibrillation must be denied.  

Cataracts

The Veteran claims that he has cataracts which were caused by 
the sunshine which he endured during service.  

The Board notes at the outset that the Veteran's service 
medical records do not indicate a diagnosis of cataracts or 
any indication of such.

The Veteran was afforded a QTC eye examination during April 
2003.  The examiner indicated that the Veteran had posterior 
subcapsular cataracts.  The Board additionally notes that the 
Veteran had cataract surgery on both of his eyes during April 
2004.  The Veteran was afforded an additional QTC eye 
examination during March 2007 in regard to his claim for 
increased service connection for a right eye pterygium.  The 
examiner did not comment on cataracts at that time.

To summarize, the preponderance of the evidence is against a 
finding that the Veteran's cataracts are related to active 
service.  There is no in-service evidence concerning 
cataracts and the Veteran does not contend that he had such 
condition in-service.  Additionally, there is no probative 
evidence indicating that the Veteran's cataracts are related 
to any incident of service.  Thus, the claim for service 
connection for cataracts must be denied.

The Veteran has argued that he has arthritis, diabetes, 
atrial fibrillation and cataracts which are related to 
service.  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he experiences 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board cannot, therefore, accept his statements as 
adequate evidence with no probative medical evidence of a 
relationship between the Veteran's claimed conditions and 
active service. 

Increased Rating for Pterygium, right eye

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as 'staged' ratings. 

Disability due to a pterygium under 38 C.F.R. § 4.84, 
Diagnostic Code 6034 is to be rated on the basis of 
impairment of vision.  The severity of visual acuity loss is 
determined by applying the criteria set forth at 38 C.F.R. § 
4.84a; the assignment of disability evaluations for visual 
acuity is a purely mechanical application of the rating 
criteria. 
 
Under these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  38 
C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  A disability 
rating for visual impairment is based on the best distant 
vision obtainable after the best correction by glasses.  38 
C.F.R. § 4.75. 
 
The percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. § 4.83a.  Where 
vision is 20/40 or better, the rating for a pterygium will be 
noncompensable (0 percent). Where only one eye is service-
connected, a compensable (10 percent) rating requires visual 
acuity of 20/50 or worse.  38 C.F.R. § 4.84a, Diagnostic Code 
6079. 
 
The Veteran underwent a QTC eye examination in April 2003.  
The examiner indicated that the Veteran's vision in his right 
eye with refraction was 20/50.  VA treatment records indicate 
that the Veteran had cataract surgery during April 2004.  An 
August 2006 VA treatment note indicates that the Veteran had 
a mild pterygium not near the visual axis.  The Veteran's 
vision was noted at 20/20 with correction.  The Veteran was 
afforded an additional QTC examination for his pterygium 
disability during March 2007.  The Veteran's best corrected 
vision in his right eye was 20/25. 

Thus, as disability due to a pterygium under 38 C.F.R. § 
4.84, Diagnostic Code 6034 is to be rated on the basis of 
impairment of vision, and the worst examination of record 
demonstrates corrected right eye vision at 20/50, the Veteran 
is not entitled to a higher rating during any part of the 
claims period.  The Board notes in this regard that the 
Veteran's cataract surgery improved his vision to a non-
compensable rating for his vision. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for atrial fibrillation, 
claimed on a direct basis and as secondary to the Veteran's 
service-connected hypertension, is denied.

Entitlement to service connection for cataracts is denied.

Entitlement to an initial rating in excess of 10 percent for 
pterygium, right eye is denied.





______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


